DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claims 1 and 13, Applicant has amended the claim to include: “And wherein the data recognition model is pre-trained to predict the dangerous situation based on the state data using an artificial intelligence algorithm”  It is unclear what part of the limitation is modified by “using an artificial intelligence algorithm”.  As presently recited, the limitation is interpretable as a) the data recognition model is pre-trained using an artificial intelligence algorithm or b) the prediction of the dangerous situation is carried out using an artificial intelligence algorithm.  Accordingly, the bounds of this claim are indefinite.
As per claims 2-12 and 14-20, each claim is rejected as including the limitations of the rejected base claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “predict[ion of] the dangerous situation of the first vehicle by using [] an artificial (AI) algorithm” as recited in the alternative does not appear to limit “predict the dangerous situation based on the state data using an artificial intelligence algorithm” of claim 1..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700) in view of Do (US 2019/0088135).
As per claim 1, Curlander teaches an electronic apparatus comprising:
           a sensor (Col. 3, lines 25-36);

and at least one processor configured to execute the at least one instruction stored in the memory (160, Fig. 2, Col. 9, lines 61-65), 
wherein, by executing the at least one instruction, the at least one processor is further configured to: 
obtain state data, via the sensor, based on detecting at least one of a driving state of a first vehicle (Col. 3, lines 25-36) and a driving state of a second vehicle in a vicinity of the first vehicle while the vehicle is being driven (Col. 3, lines 25-35 and Col. 10, lines 51-67, 25-36, particularly the fluidity of vehicle 105 as both the own and nearby vehicles and the collected data, also Col. 17, lines 3-8), and
train a data recognition model by using, as training data, the obtained state data and a dangerous situation of the first vehicle based on the obtained state data, the dangerous situation of the first vehicle being predicted using the data recognition model (Col. 4, lines 11-16, 46-55 and Col 5, lines 1-11 and Col. 15, lines 33-39 “the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from various cameras”, (emphasis added) lines 25-48, Cols. 15-16, lines 66-11, and Col. 17, lines “the autonomous vehicle controller … can obtain a state update … from the roadway management system…. The state update .. can include information from nearby vehicles … and external data sources accessible to the roadway management system … with which the vehicle state … can be updated.”). 
Curlander, does not explicitly disclose the utilization of the term model with respect to the element being updated regarding a dangerous situation of the vehicle.  However, the portion of the cited reference indicates the utilization of an implicit model or environmental data to 
Curlander does not explicitly disclose that the data recognition model is pre-trained to predict the dangerous situation based on the state data using an artificial intelligence algorithm.  However, in a related invention, Do teaches the utilization of machine learning such as artificial intelligence to train the governing model ([0055]).  It would have been obvious to modify Curlander such that the data recognition model is pre-trained to predict the dangerous situation based on the state data using an artificial intelligence algorithm constitutes the applying a known technique to a known device, method, or improvement ready for improvement to yield predictable results in order to maximize the efficiency of the system through using modern computer processing techniques.

As per claim 3, Curlander teaches the electronic apparatus of claim 1, wherein the driving state of the first  vehicle comprises at least one of a driving speed (Col. 3, lines 25-33 also Col. 8, lines 51-52), driving acceleration (Col. 7, lines 12-16), or a driving direction of the first vehicle (Col. 4, lines 66, Col. 8, lines 51-52)).  

As per claim 4, Curlander teaches the electronic apparatus of claim 1, wherein the sensor is further configured to obtain a captured image of the second vehicle driving in the vicinity of the  vehicle (175, Fig. 2).  Curlander does not explicitly disclose that by executing the at least one instruction, the at least one processor is further configured to: obtain second vehicle information of the second vehicle from the captured image, and obtain the state data further comprising the second vehicle information of the second vehicle.  However, Curlander does provide for an enablement where an inclusive traffic management system may collect state data from other vehicles (Col. 2, lines 35-38) which may be obtained utilizing system sensors for determining information of other vehicles utilizing camera sensors (Col. 3, lines 44-49).  It would have been obvious to modify Curlander to provide for enhanced data acquisition of nearby vehicles by an own vehicle rather than a remote traffic management system in order to allow for the ability for the vehicle based system to operate in a more reliable ad hoc manner in the instance that communication networks connecting the vehicle to the remote system are not available, thus ensuring a more reliable system.

As per claim 5, Curlander teaches the electronic apparatus of claim 1, wherein the sensor is further configured to detect a surrounding environment state comprising (Col. 3, lines 25-28): 
a state of a road on which the first vehicle is being driven, or a weather condition, and wherein, by executing the at least one instruction, the at least one processor is further configured to obtain the state data further comprising the surrounding environment state (Col. 4, lines 60-63).  

As per claim 6, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, the at least one processor is further configured to use the at least one data recognition model to determine driving guidance information regarding preventing the predicted dangerous situation of the first vehicle (Col. 5, lines 33-40). 

As per claim 7, Curlander teaches the electronic apparatus of claim 1.  Curlander does not explicitly disclose that the apparatus further comprises a display and wherein by executing the at least one instruction, the at least one processor is further configured to display at least one of the predicted dangerous situation 

As per claim 8, Curlander teaches the electronic apparatus of claim 1.  Curlander does not explicitly disclose that executing the at least one instruction, the at least one processor is further configured to use the at least one data recognition model to determine a level of risk of the second vehicle driving in the vicinity of the first vehicle based on the obtained state data, and wherein the level of risk of the second vehicle affects the first vehicle.  However, Curlander does teach the evaluation of risk and imminence thereof based upon analysis of imagery (Col. 4, lines 3-16).  It would have been obvious to modify Curlander with the ability to explicitly determine a level of risk to determine if the nature of it passes a threshold of imminence whereby action must be taken by the system.

As per claim 9, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, the at least one processor is further configured to control a driving 

As per claim 10, Curlander teaches the electronic apparatus of claim 9, wherein, by executing the at least one instruction, the at least one processor is further configured to take over control of the driving operation from a driver.  (Col. 5, lines 41-53 see rationale supra regarding utilizing features of the roadway management system within an in vehicle unit).  Curlander does not explicitly disclose when a level of risk of the predicted dangerous situation of the first vehicle corresponds to a preset threshold value.  However, it was well-known that a risk level may be determined through comparison of a determined value with a threshold.  It would have been obvious to modify Curlander with a threshold to compare a determined value with in order to ensure that a particularly distinguishable risk may be attenuated by the system through appropriate action.

As per claim 11, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, as the at least one processor is further configured to:  update the data recognition model by using, as training data, the dangerous situation predicted based on the state data, and a driving guidance information regarding preventing the dangerous situation, and wherein the at least one processor is further configured to update the at least one data recognition model (Col. 12, lines 23-34).  



As per claim 13, Applicant recites a method having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale.

As per claim 15, Applicant recites a method having essentially the same limitations as claim 4 supra and is as such rejected under similar rationale.
 
As per claim 16, Applicant recites a method having essentially the same limitations as claim 6 supra and is as such rejected under similar rationale.

As per claim 17, Applicant recites a method having essentially the same limitations as claim 7 supra and is as such rejected under similar rationale.

As per claim 18, Applicant recites a method having essentially the same limitations as claim 9 supra and is as such rejected under similar rationale.

As per claim 19, Applicant recites a method having essentially the same limitations as claim 12 supra and is as such rejected under similar rationale.

As per claim 20, Curlander teaches the electronic apparatus of claim 1.  Curlander does not explicitly disclose that the at least one processor is further configured to: predict the dangerous situation of the first vehicle by using at least one of a rule-based algorithm or an artificial intelligence (AI) algorithm.  However, it was well-known that one having ordinary skill in the art .


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700) in view of Do (US 2019/0088135) as applied to claim 1 above (“Curlander”), and further in view of Isa (US 2018/0362053).

As per claim 2, Curlander teaches the electronic apparatus of claim 1, Curlander teaches that data can include data about occupants of a vehicle (Col. 9, lines 18-21).  Curlander does not explicitly disclose that the sensor is further configured to detect a state of a driver who drives the first vehicle, wherein the state comprises at least one of a facial expression, an eye direction, or an action of the driver, and wherein, by executing the at least one instruction, the at least one processor is further configured to obtain the state data further comprising a state of the driver.  However, in a related invention, Isa teaches the determination of state data comprising a state of a driver ([0029]) based upon eye direction ([0032]) and facial expression ([0033]). It would have been obvious to modify Curlander with the ability to monitor a driver’s physical properties in order to predict a portion of a vehicle’s instantaneous state in order to provide 
As per claim 14, Applicant recites a method having essentially the same limitations as claim 2 supra and is as such rejected under similar rationale.

Response to Arguments
Applicant's arguments filed April 28, 2020 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §103 Rejection of Claims 1 and 13
As per claim 1, Applicant alleges that Curlander fails to obviate the instantly pending claim language with respect to the recited prediction of a dangerous situation of the first vehicle based upon the obtained state data using the data recognition model.  Remarks 8.  From the context of Applicant’s remarks, it appears that the entirety of the argument is predicated upon the ordinary meaning of prediction which it describes as “forward looking beyond the present”.  Id.  Contrary to Applicant’s allegations, Curlander teaches the identification of an “imminent collision” based upon analysis state data.  Curlander Col. 4, lines 8-16.  Parsing the disclosure of Curlander with regard to the term imminent clearly coordinates with the meaning of a forward looking prediction.  
Applicant’s arguments with respect to the newly introduced claim language regarding modifying the model utilizing artificial intelligence have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As the Applicant relies upon the arguments presented with respect to claim 1 for claim 13; the response to arguments presented supra is applied mutatis mutandis to claim 13.


35 U.S.C. §103 Rejections of Claims 3-12 and 15-20
The Applicant has not alleged any independent grounds of patentability for dependent claims 3-12 and 15-20, relying only upon their reliance upon allegedly patentable claims 1 and 13.  As such, the rejections of the instant dependent claims are likewise rendered final.

35 U.S.C. §103 Rejections of Claims 2 and 14
The Applicant has not alleged any independent grounds of patentability for dependent claims 2 and 14, relying only upon their reliance upon allegedly patentable claims 1 and 13.  As such, the rejections of the instant dependent claims are likewise rendered final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663